ILANA DIAMOND ROVNER, Circuit Judge,
dissenting.
At the outset of Heather Smith’s senior year at Southport High School, gym teacher Steve Rager persuaded Heather to serve as his student assistant during her study hall period. That meant that Heather would work exclusively for Rager in his private office near the school’s gymnasium. At the time Rager made his proposal, Heather already was assigned to work as a student assistant for another Southport teacher, and Rager therefore arranged through an assistant principal for the switch to be made. Although most student assistants at South-port were given general typing and filing responsibilities, Rager had other things in mind for Heather. September had not yet passed when Rager made the first of many advances on his student assistant, asking Heather whether he could give her a kiss. When Heather met Rager’s question with stunned silence, he handed her a Hershey’s Kiss and joked “You thought I was meaning the real thing.” Having thus gained the upper hand, Rager told Heather ‘You wanted the real thing, didn’t you?” and kissed her. This episode, like those that would follow it, occurred in Rager’s office during the class period that Heather was assigned to work as his student assistant.
In the ensuing weeks, Rager became increasingly bold with Heather, putting his hand up her skirt, and telling her that he wanted to be her teacher, that he wanted to teach her everything he could about sex. Near the end of September, 'Rager took Heather into the bathroom of his private office and had intercourse with her. Prior to that encounter, the" seventeen-year-old Heather had had no sexual 'experience. Thereafter, Rager had intercourse with Heather approximately twice a week during the class period she was assigned to work as his student assistant. As the majority points out, Heather did not initially resist Rager’s advances, but she did refuse to perform oral sex, pulling away when he pushed her head downward. His confident response to her reluctance was: “eventually you will do it,” and eventually she did.
Yet as October approached, Heather became disturbed and confused about these initial sexual experiences. She felt dirty when she was required to go to her next class, but she was afraid to spurn Rager’s advances. Rager realized that Heather was upset, and at one point, he even called her at a swim team practice to make sure that everything was alright.
In January of the following year, Heather finally summoned the courage to discuss with Rager her desire to discontinue their sexual relationship. Concerned that they remain friends, Heather asked Rager whether he would understand and still be her friend if they stopped having sex. Rager assured her that he would. After that conversation, however, Rager still initiated sexual intercourse with Heather, and the relationship therefore continued into July, when Heather told Rag-er that she wanted it to stop. Although she agreed to “one last time” at Rager’s urging, the relationship ended shortly thereafter.
No one at Southport High School ever saw Rager and Heather having sex, but the two were frequently seen together on school grounds. For example, they frequently left *1044the school together during the lunch hour, and they once had lunch off school grounds with another teacher. On that occasion, Rager placed his arm around Heather and hugged her in a joking manner. In addition, Rager frequently walked Heather toward her next class after their time together, and he once personally explained to the teacher of that class that he had held Heather over fifteen minutes. On other occasions, Rager simply gave Heather a note for the teacher when he caused her to be late. Rager once also indicated in the presence of an assistant school principal that he wanted to be twenty years younger so that he could marry Heather. That same assistant principal later excused Heather early from the lunchroom so that she could meet Rager at his office, but not without first asking her in a jojdng manner what was going on down there.
Finally, Rager was a constant presence at school swim meets in which Heather participated. In the presence of Heather’s coaches and teammates, Rager would rub down Heather’s shoulders. He also would work individually with Heather after practice on her swimming strokes. Some members of the swim team wondered, and discussed amongst themselves, why Rager and Smith spent so much time together.
These are the relevant facts when, construed in the light most favorable to Smith, and it should come as no surprise that the district court found these facts sufficient to raise a genuine issue on summary judgment as to whether Smith had been sexúally harassed in violation of Title IX. After first rejecting defendants’ astonishing argument that the harassment in this case was “not unwelcome,” the district court explained that:
A reasonable jury could conclude that Rager’s actions were facilitated by his authority as a teacher and coach at South-port High School. The evidence is that he hand-picked Smith for the position of student assistant, assigned her no work, and used the time they spent together for seduction and sex. His private office and bathroom were instrumental to his designs. He wrote notes to excuse Smith’s late arrival to her sixth period class. He even played up his position of authority by styling himself a “teacher” of sex.
A reasonable jury could also find that the School Defendants were negligent. The evidence is that Rager was allowed to select a female senior as his student assistant and have her spend fifth period alone with him in his private office with the door closed. No one monitored this- situation. Rager also made comments in front of other teachers and [Southport’s assistant principal] indicating an inappropriate personal interest in Smith. He hugged her in their presence. He favored her with special attention at swim practice and meets. No one reported, or even questioned, this conduct. For most of the school year, there was no sexual harassment policy in place, and no person identified for the benefit of students and employees as the Title IX coordinator. See 34 C.F.R. § 106.8. These facts could support the conclusion that the School Defendants should have known about the sexual harassment and taken prompt action to stop it.
(R. 116 at 16-17.)1
A.
Before addressing the legal issue presented in this case, I must first respond to the *1045accusation of my concurring colleague that I have premised this dissent “on factual, as opposed to legal, grounds.” (See ante, Concurring Op. at 1035.) Because this case comes to us on summary judgment, we are obliged to construe the factual record in the light most favorable to Smith, granting her the benefit of all reasonable inferences to be drawn from the evidence. E.g., Venters v. City of Delphi 123 F.3d 956, 961-62 (7th Cir.1997). In my judgment, the majority’s description of the disturbing factual record in this case is not fully consistent with that obligation. We do not learn from the majority opinion, for example, that Rager and Smith were consistently seen together on school grounds, that Rager once appeared in person and on othér occasions wrote notes to excuse Smith’s late arrival to her next class, or that Rager made comments in the presence of Southport officials indicating an inappropriate personal interest in Smith. The district court referenced all of these facts, among others, in finding that a factual question was raised on summary judgment as to what Southport officials knew or reasonably should have known. (R. 116 at 16-17.) My point in describing those facts in this dissent is to emphasize that the debate between us over the appropriate standard for institutional liability under Title IX is not an academic one — it is outcome-determinative here, because there is evidence from which a reasonable jury could find that Southport officials were negligent and that they should have known of Rager’s harassment.2
B.
With those matters behind me, I turn, finally, to the important legal question raised in this appeal. As I said, the district court, having construed the evidence in the light most favorable to Smith, found that a jury must decide whether Southport officials were negligent, and thus what those officials knew or reasonably should have known. The majority, however, rejects that court’s conclusion and deprives Smith of a trial because it finds no evidence that any official at South-port High School with supervisory authority over Rager had “actual knowledge” of his disturbing misconduct. (Ante, Maj. Op. at 1034.) Yet in opting for that “actual knowledge” standard, my colleagues eschew the more widely-accepted negligence or “knew or should have known” standard traditionally applied in hostile environment sexual harassment cases under Title VII. See Jansen v. Packaging Corp. of Am., 123 F.3d 490, 494-95 (7th Cir.1997) (en banc) (per curiam), petition for cert. filed, No. 97-569 (U.S. Sept. 29, 1997); Guess v. Bethlehem Steel Corp., 913 F.2d 463, 464-65 (7th Cir.1990). Bucking the clear weight of circuit authority on the issue, the majority instead chooses to align this court with the Fifth Circuit, which before today had stood alone in its overly restrictive interpretation of the reach of Title IX. See Rosa H. v. San Elizario Indep. Sch. Dist., 106 F.3d 648, 652-53 (5th Cir.1997) (rejecting “knew or should have known” standard and requiring actual knowledge of harassing conduct). Because I disagree with the Fifth Circuit and instead agree with all of the other circuits to have considered the question that Title Vll’s “knew or should have known” standard must apply in this type of Title IX case (see Lipsett v. University of Puerto Rico, 864 F.2d 881, 901 (1st Cir.1988); Kra*1046cunas v. Iona College, 119 F.3d 80, 88 & n. 6 (2d Cir.1997) (disapproving of Fifth Circuit’s decision in Rosa H.); Murray v. New York Univ. College of Dentistry, 57 F.3d 243, 248-49 (2d Cir.1995); Doe v. Claiborne County, Tennessee, 103 F.3d 495, 514-15 (6th Cir. 1996); Kinman v. Omaha Pub. Sch. Dist., 94 F.3d 463, 469 (8th Cir.1996); see also Nicole M. v. Martinez Unified Sch. Dist., 964 F.Supp. 1369, 1377-78 (N.D.Cal.1997) (rejecting Fifth Circuit’s decision in Rosa H. and applying “knew or should have known” standard)),3 and because it is clear that Smith would be entitled to a trial under that more generous standard, I must respectfully dissent.
Much ink has already been spilled addressing the issue of the appropriate standard for institutional liability under Title IX, and because the Supreme Court must ultimately resolve the division amongst the circuits, I shall attempt to be brief. The rationale for applying Title VII’s “knew or should have known” standard in a hostile environment sexual harassment ease under Title IX has been set forth in the decisions I have cited, as well as in the vacated panel decision of the Eleventh Circuit in Davis v. Monroe County Bd. of Educ., 74 F.3d 1186, 1190-95 (11th Cir.), vacated, reh’g en banc granted, 91 F.3d 1418 (11th Cir.1996), on reh’g, 120 F.3d 1390 (11th Cir.1997) (en banc). I wish to emphasize but a few points here.
First, in addition to its citation of Meritor in Franklin v. Gwinnett County Pub. Sch., 503 U.S. 60, 75, 112 S.Ct. 1028, 1037-38, 117 L.Ed.2d 208 (1992) (see ante, Maj. Op. at 1024-25), which I find to be far more significant than my colleagues are willing to admit,4 the Supreme Court has instructed the lower courts that, in order to give Title IX “ ‘the scope that its origins dictate, we must accord it a sweep as broad as its language.’ ” North Haven Bd. of Educ. v. Bell, 456 U.S. 512, 521, 102 S.Ct. 1912, 1918, 72 L.Ed.2d 299 (1982) (quoting United States v. Price, 383 U.S. 787, 801, 86 S.Ct. 1152, 1160-61, 16 L.Ed.2d 267 (1966)). Today’s stingy interpretation of this broad remedial statute cannot be said to honor that command. In fact, in focusing so obsessively on the absence of the word “agent” from the definition of a “program or activity” under Title IX, the majority ignores both the structure of the statute and the context of the Supreme Court’s discussion in Meritor of the significance of that term’s inclusion in Title VII. I begin with the.second point.
The majority clearly believes that the omission of “agent” from Title IX makes the statute narrower in scope than it would be if that term were included. But in Meritor, the Supreme Court viewed “agent” as a limiting term, explaining that “Congress’ decision to define ‘employer’ to include any ‘agent’ of an employer surely evinces an intent to place some limits on the acts of employees for which employers under Title VII are to be held responsible.” Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 72, 106 S.Ct. 2399, 2408, 91 L.Ed.2d 49 (1986) (citation omitted). As two commentators recently observed, in fact, “the Court [in Meritor] was choosing between agency principles and strict liability *1047for hostile environment sexual harassment, not between agency principles [and] no liability unless formal discriminatory action is taken by an employer’s board of directors.” Verna L. Williams & Deborah L. Brake, When a Kiss Isn’t Just a Kiss: Title IX and Student-to-Student Harassment, 30 Creighton L.Rev. 423, 450 (1997). And although those commentators agree with me that Title VII principles must apply in a hostile environment sexual harassment case under Title IX, they observe that “if any meaning is to be read into the absence of the word ‘agent’ from Title IX, it would be to extend Title IX liability further than Title VII to hold institutions strictly hable for discriminatory conduct without regard to agency principles.” Id.; see also id. at 451-52. It is therefore clear to me that both the majority’s decision today and the Rosa H. decision that it follows are premised on a fundamental misreading of Meritor.
Even more importantly, however, the majority’s “agency” argument also misapprehends the language and structure of Title IX itself. Although a casual reader of the majority opinion may be left with the impression that Title IX outlaws diseriminafion by a program or activity receiving .federal funds (see, e.g., ante, Maj. Op. at 1023 & 1026), the statutory language actually prohibits sex discrimination “under any education program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a) (emphasis added). Unlike Title VII, then, which focuses on the discriminator, making it unlawful for an employer to engage in certain prohibited practices (see 42 U.S.C. § 2000e-2(a)), Title IX is drafted from the perspective of the person discriminated against. That statute names no actor, but using passive verbs, focuses on the setting in which the discrimination occurred.. In effect, the statute asks but a single question — whether an individual was subjected to discrimination under a covered program or activity.5 And Title IX then broadly defines a “program or activity” to include “all of the operations of ... a local education agency ..., system of vocational education, or. other school system.” 20 U.S.C. § 1687 (emphasis added). Under the statutory language, then, the only relevant question in this case is whether the program under which Heather Smith was authorized to serve as a student assistant during one of her class periods for a teacher at Southport High School was part of “the operations of’ her local school system. Because the answer to that question is so obvious, my colleagues never answer it. They instead reframe the question and ask whether Smith was harassed “by” the program or activity. But the statutory language does not make that a requirement; “under” cannot be read to mean “by” in this context. And because Title IX as drafted includes no actor at all, it necessarily follows that the statute also would not reference “agents” of that nonexistent actor. See Davis v. Monroe County Bd. of Educ., 120 F.3d 1390, 1407 (11th Cir. 1997) (en banc) (Black, J., concurring) (“The statute simply does not specify what relationship, if any, the perpetrator of an underlying act of sexual harassment must have to the federally-funded educational institution to trigger Title IX liability.”). Thus, in light of the statutory language, the absence of the word “agent” from Title IX cannot be accorded the overriding significance my colleagues attach to it todáy. Cf. id. at 1412 (Barkett, J., dissenting) (“The absolute prohibition contained in the text is framed solely in terms of who is protected. The identity of the perpetrator is simply irrelevant under the language.”).6
*1048Despite the differing structures of the two statutes, however, Title IX’s legislative history suggests that Congress intended courts to look to Title VII in interpreting its anti-discrimination provisions. The House Report provides in pertinent part as follows:
One of the single most important pieces -of legislation which has prompted the cause of equal employment opportunity is Title VII of the Civil Rights Act of 1964.... Title VII, however, specifically excludes educational institutions from its terms. [Title IX] would remove that exemption and bring those in education under the equal employment provision.
H.R.Rep. No. 554, 92d Cong., 2d Sess., reprinted in 1972 U.S.C.C.A.N. 2462, 2512. Several circuits have highlighted this statement in concluding that the standard of liability employed in a hostile environment ease under Title VII must also apply in a hostile environment case under Title IX. E.g., Lipsett, 864 F.2d at 897; Doe, 103 F.3d at 514-15; see also 6 Arthur Larson & Lex K. Larson; Employment Discrimination § 118.06[2], at 118-11 (2d ed.1994). Yet today’s majority ignores that expression of congressional intent in construing Title IX to provide' significantly less protection against sex discrimination to those within its ambit than that afforded to individuals covered by Title VIL I find that to be a particularly regrettable result in light of the fact that Title IX covers those in our society who are most vulnerable to this -type of discrimination-young women like Heather Smith.7
*1049The majority, in my view, is also too quick to dismiss the position of the United States Department of Education’s Office for Civil Rights (“OCR”), which is charged with administering Title IX. As emphasized by the Sixth Circuit in Doe, the OCR has long endorsed the view “that Title VII agency principles should apply to Title IX cases.” Doe, 103 F.3d at 514 (citing Office for Civil Rights, U.S. Dep’t of Educ., Sexual Harassment: It’s Not Academic 2 (1988)). Indeed, in its recently published “final policy guidance” on the issue of sexual harassment under Title IX, the OCR specifically notes that the Fifth Circuit’s decision in Rosa H., as well as that court’s earlier decisions in Rowinsky v. Bryan Indep. Sch. Dist, 80 F.3d 1006 (5th Cir.), cert. denied, — U.S.-, 117 S.Ct. 165, 136, L.Ed.2d 108 (1996), and Canutillo Indep. Sch. Dist. v. Leija, 101 F.3d 393 (5th Cir.1996), cert. denied, — U.S. -, 117 S.Ct. 2434, 138 L.Ed.2d 195 (1997), are inconsistent with the OCR’s “longstanding policy and practice” under Title IX. Office for Civil Rights, U.S. Dep’t of Educ., Sexual Harassment Guidance: Harassment of Students by School Employees, Other Students, or Third Parties, 62 Fed.Reg. 12034, 12036 (Mar. 13, 1997); see also id. at 12039 n. 23 & 12042 n. 65 (expressly disagreeing with Rosa H.). In that “final policy guidance,” moreover, the OCR reaffirms its long-held view that the agency principles traditionally applied to hostile environment sexual harassment cases under Title VII must apply to similar claims under Title IX, and that a school district must be held responsible for a sexually hostile environment if it “knew or should have known” of the harassment and failed to take corrective action. Id. at 12039 & 12042. And as even the Fifth Circuit has acknowledged, the OCR’s interpretation of Title IX is entitled to “ ‘appreciable deference’ ” from the courts, as the OCR is the agency charged with the administration of that statute. Rosa II., 106 F.3d at 658 (quoting Rowinsky, 80 F.3d at 1015 n.20); see also North Haven Bd. of Educ., 456 U.S. at 522 n. 12, 102 S.Ct. at 1918 n. 12; Meritor, 477 U.S. at 65, 106 S.Ct. at 2404-05 (discussing deference owed to EEOC Guidelines).8 Because the OCR’s *1050view on this issue is consistent with the decision of every circuit but the Fifth, as well as with the language, purpose, and legislative history of Title IX, I would adopt its position here.
Finally, the majority emphasizes that because Title IX was enacted pursuant to Congress’ spending power, the statute applies only to intentional discrimination. And the discrimination here fails to qualify, we are told, because it involved Rager alone, without the actual knowledge or participation of school officials. (See ante, Maj. Op. at 1028.) With all due respect, however, I would have thought that argument foreclosed by Franklin itself. There, the Supreme Court explained that:
The point of not permitting monetary .damages for an unintentional violation is that the receiving entity of federal funds lacks notice that it will be liable for a monetary award. This notice problem does .not arise in a case such as this, in which intentional discrimination is alleged. Unquestionably, Title IX placed on the Gwinnett County Public Schools the duty not to discriminate on the basis of sex, and “when a supervisor sexually harasses a subordinate because of the subordinate’s sex, that supervisor ‘discriminate[s]’ on the basis of sex.” Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 64, 106 SUt. 2399, 2404, 91 L.Ed.2d 49 (1986). We believe the same rule should apply when a teacher sexually harasses and abuses a student. Congress surely did not intend for federal moneys to be expended to support the intentional actions it sought to proscribe. '
503 U.S. at 74-75, 112 S.Ct. at 1037. Although the majority insists that this passage does not mean what it says because the school officials in Franklin knew of the alleged harassment (ante, Maj. Op. at 1032-33), it is clear that the Court in Franklin was focusing on the teacher’s actions alone, and not on the school administrators’ knowledge, in describing the conduct as “intentional.” See Doe v. Petaluma Sch. Dist., 949 F.Supp. 1415, 1418 (N.D.Cal.1996) (“the Franklin Court did not refer to or expressly rely upon [the administrators’] knowledge and inaction when characterizing the plaintiffs claim as one for intentional discrimination.”). Franklin therefore indicates that because hostile environment sexual harassment qualifies as “intentional discrimination,” that Spending Clause requirement is met irrespective of the school district’s knowledge or lack thereof. See Davis, 120 F.3d at 1401 (“The terms of Title IX gave educational institutions notice that they must prevent their employees from themselves engaging in intentional gender discrimination.”); Doe, 949 F.Supp. at 1419-22 (Franklin’s discussion of “intentional discrimination” means that sexual harassment qualifies); Canutillo, 101 F.3d at 406 (Dennis, J., dissenting) (“when the Supreme Court referred to ‘intentional discrimination’ in Franklin, it was referring to any form of discrimination other than disparate impact discrimination”). Franklin does not even remotely say what my colleagues hold today— that the intentional discrimination requirement can be satisfied only where school administrators had actual knowledge of the harassment and failed to stop it.
For these reasons, as well as for the additional reasons given in the circuit opinions I have cited, I would employ the negligence or “knew or should have known” standard traditionally applied to hostile environment sexual harassment claims under Title VII to Heather Smith’s claim under Title IX. As the district court determined, Smith is plainly entitled to a trial under that standard, and I must therefore respectfully dissent from the majority’s decision to deprive her of that trial.

. On the issue of welcomeness, the district court concluded that a reasonable jury could find that Rager's conduct was unwelcome:
At the time of the events in question, Smith was seventeen years old, an unemancipated minor subject on school days to the supervi, sion and control of school officials. Rager, on the other hand, was a teacher at Southport High School, and had been one for as long as Smith had been alive. Prior to making any sexual advances, Rager convinced Smith to become his student assistant, with the result that she was solely at his disposal for one class period every school day. He then launched what a reasonable jury could view as a carefully planned seduction. He employed every available advantage to get what he wapted, including his greater knowledge and experience, his position of trust and authority, and his private office and bathroom. Instead of using Smith to assist him with his professional duties, he used her to satisfy his desire for quick, secret sex between classes.
(Id. at 10-11 (citation & footnote omitted).) The summary judgment record fully supports the district court’s view; Heather Smith was a child of *1045seventeen, after all, and Rager a teacher as well as Smith's supervisor in her role as student assistant. Their respective roles therefore greatly curtailed Smith's ability to meaningfully consent to or to decline the sexual involvement. The undisputed evidence reveals, moreover, that it was Rager who initiated the sexual encounters, persisting even in the face of Smith’s ongoing reluctance. Despite that, the School District and its Board persist in arguing here that Rager’s seduction of his student assistant was "not unwelcome,” Of course it was, and in my view, no reasonable jury could find otherwise on this record. See Carr v. Allison Gas Turbine Div., General Motors Corp., 32 F.3d 1007, 1011 (7th Cir. 1994).


. Although' my concurring colleague and I certainly view the summary judgment record in this case differently (cf. Concurring Op. at 1035-36), I do not read Judge Coffey's opinion, or Judge Manion’s for that matter, as suggesting that a reasonable juiy would be unable to find from the record here that Southport officials were negligent or that they “should have known" of Rag-er’s misconduct. (See id. at 1035; Maj. Op. at 1034.) Indeed, if that were the majority's position,. it would have had no need to explain at such length why it believes that actual knowledge is required.


. Two additional circuits have more generally observed that Title VII provides "the most appropriate analogue when defining Title IX’s substantive standards.” Mabry v. State Bd. of Community Colleges and Occupational Educ., 813 F.2d 311, 316 n. 6 (10th Cir.), cert. denied, 484 U.S. 849, 108 S.Ct. 148, 98 L.Ed.2d 104 (1987); see also Preston v. Commonwealth of Virginia ex rel. New River Community College, 31 F.3d 203, 206-07 (4th Cir. 1994); Roberts v. Colorado State Bd. of Agriculture, 998 F.2d 824, 832 (10th Cir.), cert. denied, 510 U.S. 1004, 114 S.Ct. 580, 126 L.Ed.2d 478 (1993). Moreover, the Ninth Circuit, in rejecting a claim of qualified immunity advanced by school district officials, also suggested that Title VII principles should apply to a sexual harassment claim advanced under Title IX. Oona, R.S. v. McCaffrey, 122 F.3d 1207, 1210-11 (9th Cir.1997), as amended, (Aug.25, 1997).


. See Murray, 57 F.3d at 249 ("The Court’s citation of Meritor ..., a Title VII case, in support of Franklin's central holding indicates that, in a Title IX suit for gender discrimination based on sexual harassment of a student, an educational institution may be held liable under standards similar to those applied in cases under Title VII.”); Doe, 103 F.3d at 514 (“By citing Meritor ..., a Title VII hostile environment case, the Court indicated that it views with approval the application of Title VII principles to resolve similar Title IX cases.”); see also Kinman, 94 F.3d at 469.


. The differences are apparent once the two statutes are considered side by side. Title VII provides that:
It shall be an unlawful employment practice for an employer—
(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment, because of such individual's race, color, religion, sex, or national origin....
42 U.S.C. § 2000e-2(a). Title IX, by contrast, provides that:
No person in the United States shall, on the basis of sex, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any education program or activity receiving Federal financial assistance ....
20 U.S.C. § 1681(a).


. As the district court in this case astutely observed:
*1048The absence of the word "agent" from Title IX is not dispositive. Sex discrimination is prohibited in all programs, activities- and operations of covered educational entities. These programs, activities and operations will be supervised by agents. If only the "authorized” behavior of such agents is actionable, then the prohibition loses a great deal of its force. Concern about the scope of liability and its impact on school systems is quite legitimate, but such concern must yield to the sweep of Title IX's language and the Supreme Court’s holding in Franklin that all appropriate relief.is available.
(R. 116 at 14.) See also Kadiki v. Virginia Commonwealth Univ., 892 F.Supp. 746, 754. (E.D.Va. 1995) (Because Title IX encompasses "any operation” of an educational institution, "it is essentially inconsequential that Title IX does'not expressly adopt agency principles.”); Hastings v. Hancock, 842 F.Supp. 1315, 1318 (D.Kan.1993) (rejecting similar argument based on absence of the word "agent” in Title IX).
The-majority’s analysis of the language of Title IX also takes no account of the fact that a private cause of action like the one we consider .here is not provided for in Title IX itself, but was implied by the Supreme Court in Cannon v. University of Chicago, 441 U.S. 677, 99 S.Ct. 1946, 60 L.Ed.2d 560 (1979). Thus, the adjudicatory standards to be applied to such a private action are not easily discerned from the statutory text. Indeed, in considering whether compensatory damages are available to a private litigant in such an action, the Supreme Court cautioned that because the cause of action itself was implied in Cannon, “the usual recourse to statutory text and legislative history in the period prior to that decision necessarily will not enlighten our analysis.” Franklin, 503 U.S. at 71, 112 S.Ct. at 1035; see also Carrie N. Baker, Comment, Proposed Title IX Guidelines on Sex-Based Harassment of Students, 43 Emory L.J. 271, 303 (1994) (“Because the right of an individual to bring suit under Title IX is an implied right of action, the language of the statute as well as the legislative history do not provide any adjudicatory standards.").


. I am not persuaded that this expression of congressional intent may be ignored simply because it predates the Supreme Court's Meritor decision. • (See ante, Maj. Op. at 1027 n. 14; see also ante, Concurring Op. at 1040-41.) If Congress intended Title VII and Title IX to provide similar protection against sex discrimination in the settings to which each statute is addressed, then I do not understand how the Mentor decision would alter that .intent. Indeed, the Supreme. Court was true to Congress’ intent in Franklin when it recognized that hostile environment sexual harassment is actionable as sex discrimination under Title IX as well as under Title VII. See. 503 U.S. at 75, 112 S.Ct. at 1037-38.
The concurring opinion, in addressing my reliance on this portion of the legislative history, notes as well that "Title IX has been on the books for more than twenty years (since 1972), [and] our Nation's legislature has not seen fit in that period of time to amend the law by inserting language that would even suggest that agency principles govern.” (Ante, Concurring Op. at 1040-41.) As I have explained, that sort of argument ignores the structure of Title IX. Yet even taking Judge Coffey’s premise to be valid, I submit that there would have been no reason for Congress to so alter the statute, because prior to February 17, 1997, when the Fifth Circuit decided Rosa H., no circuit court in the country had held that Title VII principles are inapplicable to a sex discrimination suit under Title IX. Instead, *1049beginning with the First Circuit in Lipsett (with then-Circuit Judge Breyer on the panel), the circuits had consistently concluded, in accordance with congressional intent and the broad remedial purpose of the statute, that Title VII principles do in fact apply. See 864 F.2d at 901; see abo Murray, 57 F.3d at 248-49; Doe, 103 F.3d at 514-15; Kinman, 94 F.3d at 469.


. Despite citing the OCR’s position in Rosa H., the Fifth Circuit declined to apply what merely were “proposed guidelines” at the time of its decision:
In general, "[w]hen interpreting title IX we accord the OCR’s interpretations appreciable deference.” Rowinsky, 80 F.3d at 1015 n. 20. See also Leija, 101 F.3d at 406 (Dennis, J., dissenting) (urging adoption of the OCR’s proposed guidelines). But we cannot apply these guidelines retroactively. As we have explained, recipients of Title IX funds are bound by their agreement with the federal government. The government can add strings to the Title IX funds as it disburses them. But it cannot modify past agreements with recipients by unilaterally issuing guidelines through the Department of Education. As far as this case is concerned, the proposed guidelines do not apply. We make no comment on how these guidelines might affect cases in which a school district accepts Title IX funds after the guidelines’ promulgation date.
Rosa H., 106 F.3d at 658. The Fifth Circuit’s error, of course, which is reflected as well in the concurring opinion here, is in suggesting that the positions taken in the proposed guidelines are somehow new. {Id.) see also ante, Concurring Op. at 1039-40.) As the Sixth Circuit pointed out in Doe, and as the OCR itself emphasized in its "final policy guidance,” the positions of the OCR at issue here are not of recent vintage, but have long represented the enforcement positions of the agency charged with administering Title IX. See Doe, 103 F.3d at 514 (citing 1988 OCR publication and 1981 OCR policy memorandum); see also Sexual Harassment Guidance, 62 Fed. Reg. at 12036; Maj. Op. at 1033 (accepting that “final policy guidance” represents the OCR’s "longstanding view”); Williams & Brake, 30 Creighton L.Rev. at 439 (through its policy statements, regulations, and enforcement actions, the OCR "has consistently imposed an obligation on recipients to remedy discriminatory environments, including sexually hostile environments of which they knew or should have known.”).
My concurring colleague further suggests that my reliance on the "final policy guidance” runs afoul of the traditional “presumption against retroactivity” that the Supreme Court recently reaffirmed in Lindh v. Murphy, - U.S. -, 117 S.Ct. 2059, 138 L.Ed.2d 481 (1997). {Ante, Concurring Op. at 1039-40.) As a general matter, I have no quarrel with that presumption; in fact, I dissented from this court's en banc decision in Lindh, which had applied provisions óf the Anti-Terrorism and Effective Death Penalty Act ("AEDPA”) retroactively. See 96 F.3d 856, 885 (7th Cir.1996) (Ripple, J., joined by Rovner, J., *1050dissenting). But I fail to see how the presumption is relevant here. The OCR’s "final policy ’ guidance” does not amend Title IX in the same way that the AEDPA amended the federal habeas corpus statute that was at issue in Lindh. Rather, the OCR merely formalized in the "guidance” its longstanding interpretation of existing statutory language. There is no retroactivity issue in this case.